Case: 20-1199    Document: 61     Page: 1    Filed: 09/20/2021




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     CHRIS DELEON,
                        Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-1199
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0714-19-0431-I-1.
                 ______________________

                Decided: September 20, 2021
                  ______________________

     DAVID BRANCH, Law Office of David A. Branch, Wash-
 ington, DC, for petitioner.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, for re-
 spondent. Also represented by JEFFREY B. CLARK, TARA K.
 HOGAN, ROBERT EDWARD KIRSCHMAN, JR.
                  ______________________

   Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
Case: 20-1199    Document: 61      Page: 2    Filed: 09/20/2021




 2                                             DELEON   v. DVA



 REYNA, Circuit Judge.

     Petitioner Chris deLeon appeals a decision of the Merit
 Systems Protection Board, which sustained a charge of con-
 duct unbecoming a federal employee. The Board affirmed
 the United States Department of Veterans Affairs decision
 to remove him from employment with the federal service.
 For the reasons set forth in this opinion, we affirm the
 Board’s determinations.
                      I. BACKGROUND
      On February 28, 2019, the Petitioner became em-
 broiled in an altercation at the Washington, DC Veterans
 Affairs Medical Center (VAMC). J.A. 9. At the time of the
 incident, he was a police officer whose statutory arrest au-
 thority had been temporarily suspended due to failure to
 meet certain weapon-certification requirements. J.A. 10,
 141. Based on the arrest-authority suspension and a prior
 injury, the Petitioner’s supervisors had assigned him du-
 ties as a security assistant. J.A. 2, 188. Robyn Hardy, the
 Chief of Police of the DC VAMC also moved the Petitioner
 to the security desk due to complaints from VA personnel
 about unauthorized entries into employee offices, including
 the Human Resources (HR) Office. J.A. 19–20. His pri-
 mary job as a security assistant was to check visitors’ iden-
 tifications at a VAMC entrance. J.A. 2.
     While checking identifications at the facility that day,
 he encountered Ms. Karen Dadey, a veteran visiting the
 VAMC for medical appointments. J.A. 2–3. Dadey con-
 tends that, upon entering the VAMC, the Petitioner asked
 for her identification. J.A. 2. She noticed that the Peti-
 tioner was not wearing a police badge or uniform and asked
 him, in turn, whether he was an employee. J.A. 2–3. The
 Petitioner did not respond and asked for her identification
 again. Id. When Dadey did not immediately provide her
 identification, the Petitioner asked her to step aside to al-
 low other visitors to pass. J.A. 11. After she entered the
 building, Dadey stopped at a police room and complained
Case: 20-1199      Document: 61    Page: 3    Filed: 09/20/2021




 DELEON   v. DVA                                            3



 about her encounter with the Petitioner. J.A. 3. She al-
 leged that she felt as though she had been “detained.”
 J.A. 3, 16. She also indicated that the Petitioner could be
 a mental-health patient and expressed concern about the
 way other patients could be affected if they were similarly
 treated. J.A. 3, 11.
     Upon completing her medical appointments, Dadey left
 the building through the same VAMC entrance and waited
 for a shuttle bus. J.A. 3. She alleged that she noticed the
 Petitioner staring at her through the sliding doors and felt
 threatened. Id. Dadey reentered the facility and asked the
 Petitioner if he knew when the next shuttle would arrive.
 J.A. 3, 12. The Petitioner responded that he did not know.
 J.A. 12. Dadey also asked the Petitioner if anyone had spo-
 ken to him about their earlier interaction and reiterated
 that he should be wearing a badge and uniform. J.A. 3.
 Dadey alleged that the Petitioner then became angry, and
 she took out her phone in an attempt to take his photo-
 graph. Id. The Petitioner warned Dadey that taking pho-
 tographs or recording video in the VAMC was a violation of
 agency policy. J.A. 7, 97. The Petitioner’s assertion, how-
 ever, was not true and contravened the Division Chief of
 the Department of Veterans Affairs (VA), who previously
 noted the lack of policies or regulations that prohibited the
 taking of photographs, digital images, and video or audio
 recordings on VA premises. See J.A. 206–08.
      The Petitioner and Dadey dispute the fine details of the
 altercation that ultimately ensued. Dadey testified that
 she believed the Petitioner was likely a patient imperson-
 ating an officer. J.A. 15. She alleged that the Petitioner
 lunged at her, grabbed her right arm, shoved her into the
 wall, and demanded she delete any pictures she may have
 taken of him. J.A. 3–4. Dadey testified that, after the Pe-
 titioner “slammed” her into the wall, she informed him she
 had not taken any pictures of him. J.A. 16. She testified
 that she felt angry and violated by the Petitioner’s alleged
 actions. J.A. 16. According to Dadey, the Petitioner ranted
Case: 20-1199     Document: 61     Page: 4    Filed: 09/20/2021




 4                                              DELEON   v. DVA



 that she did not “have the right to tell [him] what to wear,
 [or] what to put on his body when [he] leave[s] the house.”
 Id. Dadey also testified that the Petitioner was “unstable
 and acting crazy.” J.A. 17.
     The Petitioner alleged that Dadey cornered him be-
 tween his podium and the wall and positioned herself ap-
 proximately one foot away from him. J.A. 10, 12. He
 testified that, when Dadey held up her phone so as to take
 a picture, he “feared for his safety,” grasped her arm, and
 called for assistance with a “disruptive visitor.” J.A. 7. The
 Petitioner testified that he grabbed her forearm believing
 “she could have used [the] phone as a weapon.” J.A. 13.
 However, when an officer from the Metropolitan Police De-
 partment arrived at the scene and interviewed the Peti-
 tioner, he did not mention that he was afraid of Dadey
 during the altercation. J.A. 15. On the witness stand, the
 Petitioner provided further testimony that Dadey was “try-
 ing to get away from him” as he attempted to control the
 situation. J.A. 13. The Petitioner contends that his actions
 were consistent with the scope of his job duties and the pur-
 ported policy against taking photographs at the VAMC.
 J.A. 7, 14.
     On March 18, 2019, following an internal investigation,
 Hardy proposed the Petitioner’s removal from federal ser-
 vice based on a single charge of conduct unbecoming of a
 VA employee. J.A. 1, 9. The VAMC Executive Director
 subsequently consulted with the VA’s HR Office and the
 Office of General Counsel. J.A. 22. On April 8, 2019, the
 Director sustained the charge and issued a decision to re-
 move the Petitioner effective April 10, 2019. J.A. 8–9. Con-
 sidering the evidence, the Director explained that the
 Petitioner knew his arrest authority had been suspended
 prior to the incident, but he nevertheless engaged in “phys-
 ical contact with a patient” when he lacked the authority
 to do so. J.A. 8. The Director discussed several factors out-
 lined in Douglas v. Veterans Administration, 5 M.S.P.B.
 313 (1981), including loss of confidence in the Petitioner’s
Case: 20-1199      Document: 61    Page: 5    Filed: 09/20/2021




 DELEON   v. DVA                                            5



 ability to perform his job and consideration of lesser penal-
 ties. J.A. 8.
      The Petitioner filed a timely appeal with the Merit Sys-
 tems Protection Board (Board) on April 9, 2019. Id. The
 Administrative Judge (AJ) held a hearing, listened to tes-
 timony, and reviewed the surveillance video of the incident.
 See J.A. 10. After reviewing the evidence, the AJ issued an
 Initial Decision finding that the VA “prove[d] by substan-
 tial evidence that the [Petitioner] engaged in the charged
 misconduct.” J.A. 29. The AJ noted that the surveillance-
 video evidence contradicted the Petitioner’s testimony that
 Dadey stood close to him with her phone next to his face or
 had provoked him into action. J.A. 30. The AJ also deter-
 mined that Dadey had not cornered him and “he could have
 moved away from [her] without incident.” Id. The AJ
 found “it was inherently improbable that the [Petitioner]
 feared for his safety.” Id. Rather, it was “more likely that
 the [Petitioner] feared [Dadey] would report him as she
 told him she had done earlier in the day.” J.A. 30–31.
     With respect to the Petitioner’s claim that he believed
 Dadey would use her phone as a weapon, the AJ found the
 Petitioner’s testimony “inherently improbable” and “incon-
 sistent with his prior statements.” J.A. 31. Regardless of
 whether the Petitioner believed Dadey posed a threat to
 him, the AJ found such belief to be “insufficient to justify
 [the] aggressive response.” Id. Accordingly, the AJ deter-
 mined that the Petitioner’s actions were “improper and
 constituted conduct unbecoming a VA employee.” Id.
      Next, the AJ discussed the penalty imposed. The AJ
 noted that the Board lacks authority to mitigate the pen-
 alty following a finding that the charged misconduct is sup-
 ported by substantial evidence. J.A. 36 (citing 38 U.S.C.
 § 714(d)(2)(B)). Thus, pursuant to the § 714 statutory man-
 date, the AJ determined that an evaluation of any Douglas
 factors was unnecessary, including consideration of the Pe-
 titioner’s argument that the VA treated him differently
Case: 20-1199     Document: 61     Page: 6    Filed: 09/20/2021




 6                                              DELEON   v. DVA



 than another officer involved in a similar physical alterca-
 tion, whom the Petitioner claimed is a comparator. J.A. 36.
     Despite deciding that there was no need to apply any
 Douglas factors, the AJ evaluated the comparator claim. In
 so doing, the AJ determined that the Petitioner could not
 prevail because the alleged comparator officer had “re-
 tained his law enforcement authority while the [Peti-
 tioner]’s was suspended.” Id. Furthermore, unlike the
 Petitioner, the alleged comparator had “attempted to
 deescalate the situation and only made physical contact
 with the patient after the patient struck the officer.” Id.
 In contrast, the AJ found that the Petitioner had initiated
 physical contact with Dadey and noted the lack of evidence
 to support efforts to deescalate the confrontation. J.A. 37.
 Moreover, unlike in this case, the patient in the comparator
 case had not formally “pursued a complaint” as Dadey did.
 J.A. 35, 37. Accordingly, the AJ determined that weighing
 the comparator claim would not alter the outcome because
 the alleged comparator and the Petitioner were not simi-
 larly situated. Id.
     Ultimately, the AJ found that the VA’s decision to re-
 move the Petitioner from his post was supported by sub-
 stantial evidence and, on that basis, sustained the charge
 of misconduct unbecoming a VA employee. Id. The Peti-
 tioner did not appeal the AJ’s findings to the full Board
 and, thus, the AJ’s determination became the Board’s deci-
 sion. The Petitioner now appeals. We have jurisdiction
 under 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                  II. STANDARD OF REVIEW
      We review Board decisions under the statutory con-
 straints set forth in 5 U.S.C. § 7703(c). Beck v. Dep’t of the
 Navy, 997 F.3d 1171, 1181–82 (Fed. Cir. 2021). We must
 affirm unless the Board’s decision is “(1) arbitrary, capri-
 cious, an abuse of discretion, or otherwise not in accordance
 with law; (2) obtained without adherence to procedures re-
 quired by law, rule, or regulation; or (3) unsupported by
Case: 20-1199      Document: 61     Page: 7    Filed: 09/20/2021




 DELEON   v. DVA                                              7



 substantial evidence.” 5 U.S.C. § 7703(c). An agency
 abuses its discretion when it renders a decision “based on
 an erroneous interpretation of the law, on factual findings
 that are not supported by substantial evidence, or repre-
 sents an unreasonable judgment in weighing relevant fac-
 tors.” Star Fruits S.N.C. v. United States, 393 F.3d 1277,
 1281 (Fed. Cir. 2005) (citation omitted). “Substantial evi-
 dence ‘means such relevant evidence as a reasonable mind
 might accept as adequate to support a conclusion.’” In re
 Bayer Aktiengesellschaft, 488 F.3d 960, 964 (Fed.
 Cir. 2007) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
 197, 229 (1938)).
                       III. DISCUSSION
      The Petitioner raises a single issue in his opening brief,
 namely, that the AJ erred in determining the alleged com-
 parator officer and the Petitioner were not similarly situ-
 ated. Pet’r’s Br. 8–9. 1 The VA, in response, makes two
 primary arguments: (1) § 714(d)(2)(B) unambiguously pre-
 cludes the AJ from mitigating the penalty imposed for the
 Petitioner’s misconduct, thereby rendering analysis of any
 Douglas factors superfluous; and (2) the AJ’s conclusion
 that the Petitioner and the alleged comparator are not sim-
 ilarly situated is supported by substantial evidence.
 Resp’t’s Br. 8–11.
     We first underscore this court’s recent decision in Con-
 nor v. Department of Veterans Affairs, _ F.4th _, 2021 WL




     1    To the extent the Petitioner argues, in his reply
 brief, that the AJ erred in concluding the Board lacks au-
 thority to mitigate the VA’s penalty under § 714(d)(2)(B),
 see Pet’r’s Reply Br. 3–4, we conclude that the Petitioner
 has forfeited such argument. See United States v. Olano,
 507 U.S. 725, 731 (1993) (noting that a party may forfeit an
 argument by failing to timely assert it).
Case: 20-1199    Document: 61      Page: 8    Filed: 09/20/2021




 8                                             DELEON   v. DVA



 3556910 (Fed. Cir. 2021), which addresses and forecloses
 the VA’s § 714(d)(2)(B) arguments.
      Section 714 prescribes that “if the decision of the [VA]
 Secretary is supported by substantial evidence, the admin-
 istrative judge shall not mitigate the penalty prescribed by
 the Secretary.” 38 U.S.C.A. § 714(d)(2)(B). In interpreting
 this statutory provision, Connor held that “§ 714 precludes
 the Board only from mitigating the agency’s chosen pen-
 alty. It does not alter the penalty review with respect to
 the Douglas factors.” Connor, 2021 WL 3556910, at *5 (in-
 ternal citation omitted). The court emphasized that the en-
 actment of § 714 did not change the proper legal standard
 and, thus, “the VA and Board must continue to apply the
 relevant Douglas factors in considering the reasonableness
 of the penalty in VA disciplinary[-]action cases.” Id. Thus,
 the Board’s determination that it lacks authority to review
 the VA’s penalty and consider the Douglas factors under
 § 714(d)(2)(B) is incorrect in view of Connor.
     This court’s recent decision in Rodríguez v. Department
 of Veterans Affairs, _ F.4th _, 2021 WL 3556562 (Fed.
 Cir. 2021) is also instructive. Rodríguez held that an AJ’s
 conclusion that substantial evidence is both the level of
 proof required of the agency and the Board’s standard of
 review constitutes legal error. Rodríguez, 2021 WL
 3556562, at *8. We conclude that the AJ in this case also
 legally erred by applying substantial evidence as the
 agency’s burden of proof. 2 See J.A. 29.
     Notwithstanding the Board’s erroneous determina-
 tions as to the scope of § 714 and the burden of proof appli-
 cable, we conclude that the AJ’s comparator findings in the
 alternative are adequately supported by substantial evi-
 dence because the alleged comparator is not similarly



     2 The error, however, is not dispositive given the AJ’s
 comparator findings, as explained below.
Case: 20-1199      Document: 61    Page: 9    Filed: 09/20/2021




 DELEON   v. DVA                                             9



 situated to the Petitioner. See J.A. 37. The alleged com-
 parator retained his law-enforcement authority, attempted
 to deescalate the conflict, and did not initiate physical con-
 tact during the altercation. See J.A. 36–37. The Petitioner,
 on the other hand, lacked law-enforcement authority to de-
 tain or subdue anyone, did not exercise prudent restraint
 to control the situation, and initiated a physical altercation
 with a veteran that was neither appropriate nor justified
 under the circumstances. We therefore conclude that the
 AJ correctly identified fundamental distinctions in the al-
 leged comparator’s case that materially distinguish it from
 the facts of this record. And we discern no reason to disturb
 the Board’s assessment regarding the credibility of the Pe-
 titioner’s inconsistent testimony or reweigh the Douglas-
 factor evaluation of the Board’s comparator findings. 3 The
 Board’s decisions to sustain the charge of misconduct and
 affirm the Petitioner’s removal from employment with the
 federal service are supported by substantial evidence.
                      IV. CONCLUSION
     For the reasons set forth in this opinion, we affirm the
 Board’s decision upholding the Petitioner’s removal from
 federal service under 38 U.S.C. § 714(d)(2)(B). We do not
 reach the forfeited arguments in the Petitioner’s reply
 brief.

                         AFFIRMED
 No costs.




     3   We note that the Petitioner’s opening brief only al-
 leged that the Board erred in its comparator findings and,
 thus, we limit our analysis to that argument.